Exhibit 10.2 AMENDED AND RESTATED CREDIT AGREEMENT between THE MONARCH CEMENT COMPANY BEAVER LAKE CONCRETE, INC. CAPITOL CONCRETE PRODUCTS COMPANY, INC. CITY WIDE CONSTRUCTION PRODUCTS CO. CONCRETE ENTERPRISES, INC. CONCRETE MATERIALS, INC. DODGE CITY CONCRETE, INC. JOPLIN CONCRETE COMPANY, INC. KANSAS SAND AND CONCRETE, INC. KAY CONCRETE MATERIALS CO. MONARCH CEMENT OF IOWA, INC. SALINA CONCRETE PRODUCTS, INCORPORATED SPRINGFIELD READY MIX CO. and TULSA DYNASPAN, INC. as Borrowers and BOKF, NA DBA BANK OF OKLAHOMA as Lender February 3, 2012 TABLE OF CONTENTS ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 Defined Terms 1 Other Interpretive Provisions 16 Accounting Terms 17 Rounding 18 Times of Day 18 Letter of Credit Amounts 18 ARTICLE II LOANS AND LETTERS OF CREDIT 19 Loans 19 Use of Proceeds 19 Advances of Revolving Loans 19 Letters of Credit 20 Interest 22 Required Payments 22 Prepayments 23 Late Fees 24 Evidence of Debt 24 Payments Generally 24 Collateral 25 Concerning Joint and Several Liability 25 ARTICLE III REPRESENTATIONS AND WARRANTIES 26 Existence, Qualification and Power 26 Authorization; No Contravention 26 Governmental Authorization; Other Consents 27 Binding Effect 27 Financial Statements; No Material Adverse Effect 27 Litigation 28 No Default 28 Ownership of Property; Liens 28 Environmental Compliance 28 Insurance 28 Taxes 28 ERISA Compliance 29 Subsidiaries 29 Disclosure 29 Compliance with Laws 30 Margin Regulations; Investment Company Act 30 Solvency 30 Business Locations 30 Labor Matters 30 ARTICLE IV AFFIRMATIVE COVENANTS 31 i Financial Statements 31 Certificates; Other Information 31 Notices 32 Payment of Obligations 33 Preservation of Existence and Rights 33 Maintenance of Properties 33 Maintenance of Insurance 33 Compliance with Laws 34 Books and Records 35 Inspection Rights 35 Use of Proceeds 35 Additional Subsidiaries 35 ERISA Compliance 36 Perfection and Preservation of Collateral 36 ARTICLE V NEGATIVE COVENANTS 36 Liens 36 Investments 37 Indebtedness 38 Mergers; Fundamental Changes 38 Acquisitions 39 Dispositions 39 Restricted Payments 39 Transactions with Affiliates and Insiders 39 Burdensome Agreements 40 Capital Expenditures 40 Prepayment of Other Indebtedness, Etc. 40 Organizational Documents; Fiscal Year, Legal Name, State of Incorporation or Formation and Form of Entity 41 Sale Leasebacks 41 Foreign Subsidiaries 41 ARTICLE VI FINANCIAL COVENANTS 41 Minimum Tangible Net Worth Before Other Comprehensive Income 41 Minimum Tangible Net Worth After Other Comprehensive Income 41 ARTICLE VII CONDITIONS PRECEDENT 41 Conditions to Closing 41 Conditions to all Credit Extensions 43 ARTICLE VIII EVENTS OF DEFAULT 44 Events of Default 44 Remedies Upon Event of Default 46 Application of Funds 47 Marshalling; Waivers 47 ARTICLE IX EXPENSES AND INDEMNITY 48 ii Cost and Expenses 48 Indemnification 48 Increased Cost and Reduced Return; Capital Adequacy 49 Taxes 49 Matters Applicable to all Requests for Compensation 50 Payments 50 Survival 50 ARTICLE X [INTENTIONALLY OMITTED.] 50 ARTICLE XI
